United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1869
Issued: June 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 14, 2009 appellant filed a timely appeal from the June 16, 2009 decision of the
Office of Workers’ Compensation Programs which affirmed the denial of his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was disabled
from December 8, 2007 to January 18, 2008 causally related to his accepted employment
condition.
FACTUAL HISTORY
On October 31, 2007 appellant, then a 44-year-old clerk, sustained a back injury while
pulling a tray of mail at work. He stopped work on November 1, 2007 and returned on
November 5, 2007. On December 3, 2007 the Office accepted a back contusion.

From November 1 to December 3, 2007 appellant was treated by Dr. Sonji Gaskins, a
Board-certified internist, for back pain, which occurred after he bumped his back on a metal rack
at work. Dr. Gaskins diagnosed contusion of the back. On November 8, 2007 appellant reported
pain radiating into his left leg, spasms and difficulty walking. Dr. Gaskins noted positive straight
leg raises bilaterally, tenderness over the sacrum and coccyx and diagnosed contusion of the
sacrum and low back for which appellant was disabled from work. She advised that appellant
was unable to work beginning November 1, 2007 due to the October 31, 2007 injury.
Appellant submitted Forms CA-7 claiming compensation for total disability from
December 8 to 21, 2007 and January 6 to 18, 2008. The employer submitted a CA-7a time
analysis form for December 8 to 21, 2007.
In a November 1, 2007 disability slip, Dr. Gaskins advised that appellant was unable to
work from November 1 to 5, 2007. In a December 3, 2007 disability slip, she advised that he
could not work until further notice. In reports dated November 14 to December 30, 2007,
appellant was seen in follow-up for low back and left hip pain. Dr. Gaskins diagnosed contusion
of the back resolving with worsening hip pain. On February 6, 2008 appellant presented with
intermittent low back and sacrum pain. Dr. Gaskins advised that he was unable to work due to
uncontrolled back pain. In a February 6, 2008 disability slip, appellant reported being unable to
work since November 1, 2007. A December 3, 2007 x-ray of the left hip revealed age-expected
degenerative changes. Appellant was treated by Dr. Adam Rutkowski, a chiropractor, from
December 28, 2007 to January 14, 2008 for low back pain radiating into the left hip.
Dr. Rutkowski noted spasm swelling, decreased strength and restricted range of motion. He
treated appellant with manual therapy, adjustment, electronic and microcurrent stimulation. A
January 25, 2008 magnetic resonance imaging (MRI) scan of the lumbar spine and an MRI scan
of the sacrum/coccyx dated February 18, 2008 revealed no abnormalities.
In a March 13, 2008 decision, the Office denied appellant’s claim for wage-loss
compensation from December 8, 2007 to January 18, 2008, on the grounds that the medical
evidence did not establish that he was totally disabled due to his accepted work injury.1
On March 6, 2009 appellant requested reconsideration. In a March 21, 2008 report,
Dr. Gaskins noted treating him for the October 31, 2007 work-related injury and diagnosed
contusion of the low back.2 She noted that appellant returned to work on March 17, 2008 but
stopped on March 19, 2008 due to worsening pain. Dr. Gaskins opined that his employment
activities were aggravating his symptoms and recommended that he stop work until further
evaluation by a specialist. In an April 11, 2008 duty status report, she advised that appellant
could return to full-time work with restrictions. On June 17, 2008 appellant sought treatment
from Dr. Salim M. Hayek, a Board-certified anesthesiologist, for right hip and tailbone pain
1

In an April 16, 2008 decision, the Office denied appellant’s claim for disability compensation from January 19
to February 29, 2008, finding that the evidence was not sufficient to establish that his total disability was due to his
accepted work injury. This period of claimed disability is not before the Board on the present appeal. The Board
also notes that appellant claimed a July 10, 2008 injury that was accepted for a low back contusion in claim
File No. xxxxxx004. On November 7, 2008 the Office doubled the two claims, File No. xxxxxx004 and
File No. xxxxxx094.
2

The record reveals that Dr. Gaskins also used her married name, Dr. Boyd.

2

related to a work injury. Dr. Hayek diagnosed possible sacroiliac joint injury. Appellant was
also treated by Dr. Todd S. Hochman, a Board-certified internist, from August 29 to
December 3, 2008. Dr. Hochman noted a history of injury and diagnosed back contusion. On
November 25, 2008 appellant was seen by Dr. Timothy Nice, a Board-certified orthopedic
surgeon, diagnosed neuroma-type pain in a left sacroiliac joint fat nodule. On December 10,
2008 appellant was treated by Dr. Jerome B. Yokiel, Board-certified in anesthesia, who
diagnosed contusion of the back and recommended left sacroiliac joint injections. In a
September 15, 2008 work disability form, Dr. Bruce T. Cohn, a Board-certified orthopedic
surgeon, advised that appellant was totally disabled from September 15 to 21, 2008 and could
return to work with restrictions on September 22, 2008.
In a decision June 16, 2009 decision, the Office denied modification of the April 16, 2008
decision.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.5 To meet this burden, a claimant must submit rationalized medical opinion evidence,
based on a complete factual and medical background, supporting a causal relationship between
the alleged disabling condition and the accepted injury.6
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.7
ANALYSIS
The Office accepted appellant’s claim for a back contusion. The Board finds that the
medical evidence submitted in support of his wage-loss claim is insufficient to establish that he
was totally disabled from December 8, 2007 to July 18, 2008 due to the accepted employment
injury.
3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

C.S., 60 ECAB ___ (Docket No. 08-2218, issued August 7, 2009).

7

Sandra D. Pruitt, 57 ECAB 126 (2005).

3

Dr. Gaskins treated appellant for a contusion of the back related to the October 31, 2007
injury. In a disability slip dated November 1, 2007, she noted that he was unable to work from
November 1 to 5, 2007. Similarly, in a December 3, 2007 disability slip, Dr. Gaskins advised
only that appellant could not work until further notice. On November 8, 2007 she noted his
complaints of pain radiating into his left leg, spasms with difficulty walking and advised that he
was disabled. Other notes from Dr. Gaskins’ dated November 14 and December 3, 2007 indicate
that appellant was totally disabled from work for medical reasons related to his October 31, 2007
accident at work. Although she noted that he had symptoms of his low back condition and was
disabled on certain days in 2007 due to his workplace accident, she did not adequately address
any employment-related disability from December 8, 2007 to January 18, 2008 causally related
to his accepted employment conditions. As noted, appellant’s burden of proof includes
submitting rationalized medical evidence which supports a causal relationship between the
alleged disabling condition and the accepted injury. Dr. Gaskins did not explain the reasons why
residuals of the accepted back contusion caused total disability for work from December 8, 2007
to January 18, 2008. These reports are insufficient to discharge appellant’s burden of proof.
The reports from Dr. Gaskins dated December 30, 2007 and February 6, 2008, noted
appellant’s complaint of intermittent low back pain in the sacrum area and advised that he was
totally disabled. She noted that he was unable to work from November 1 to the present but the
basis for this finding of disability was not well explained. On March 21, 2008 Dr. Gaskins
indicated that appellant returned to work on March 17, 2008 but stopped again on March 19,
2008 due to worsening pain. She opined that his employment-related activities were aggravating
his symptoms and recommended he refrain from employment until further evaluation by a
specialist. As noted this report is not directly relevant to the period of claimed compensation
although Dr. Gaskins noted appellant’s low back symptoms and advised that he was unable to
work beginning November 1, 2007, she did not adequately explain how residuals of the accepted
condition caused employment-related disability from December 8, 2007 to January 18, 2008.
Appellant was treated by Dr. Rutkowski, a chiropractor, for low back pain radiating into
the left hip. Section 8101(2) of the Federal Employees’ Compensation Act provides that
chiropractors are considered physicians “only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as
demonstrated by x-ray to exist and subject to regulation by the Secretary.”8 Section 10.311 of
the implementing federal regulations provides:
“(c) A chiropractor may interpret his or her x-rays to the same extent as any other
physician. To be given any weight, the medical report must state that x-rays
support the finding of spinal subluxation. [The Office] will not necessarily
require submittal of the x-ray or a report of the x-ray, but the report must be
available for submittal on request.”9
Where x-rays do not demonstrate a subluxation (a diagnosis of a subluxation based on x-rays has
not been made), a chiropractor is not a “physician,” and his reports are not probative medical
8

5 U.S.C. § 8101(2).

9

20 C.F.R. § 10.311.

4

evidence under the Act.10 As Dr. Rutkowski did not diagnose a subluxation as demonstrated by
x-ray to exist, he is not a physician as defined. Therefore, his reports are insufficient to establish
appellant’s claim.
On June 17, 2008 Dr. Hayek treated appellant for right hip and tailbone pain which
developed after a work injury. He diagnosed possible sacroiliac joint injury. There was no
discussion of the accepted back condition causing disability. Dr. Hochman noted appellant’s
treatment for a back contusion and advised that appellant was currently working pursuant to
restrictions. On November 25, 2008 Dr. Nice diagnosed neuroma-type pain in a left sacroiliac
joint fat nodule. Drs. Yokiel and Cohn also noted appellant’s treatment for low back pain
radiating into his left hip and diagnosed a back contusion. However, none of the physicians
explained how appellant became totally disabled during the period claimed as a result of the
accepted back contusion. These reports are insufficient to establish total disability from
December 8, 2007 to January 18, 2008.
The remainder of the medical evidence includes a December 3, 2007 x-ray of the left hip,
a January 25, 2008 MRI scan of the lumbar spine and an MRI scan of the sacrum/coccyx dated
February 18, 2008 these diagnostic studies do not provide any opinion on causal relationship or
address appeal’s disability for work. Consequently, the medical evidence does not establish the
claimed period of disability due to appellant’s accepted employment injury.
CONCLUSION
The Board finds that appellant failed to establish that his disability from December 8,
2007 to January 18, 2008 is causally related to the accepted employment injury.

10

See Susan M. Herman, 35 ECAB 669 (1984).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 16, 2009 is affirmed.
Issued: June 2, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

